Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 1 of 22




                               EXHIBIT 13
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 2 of 22

                   OKLAHOMA INSURANCE DEPARTMENT

                      FIVE CORPORATE PLAZA                                     LEGAL DIVISION
                    3625 NW 56TH, SurrE 100                                    P HONE: 405 . 521.2746
                   OKLAHOMA CITY, OK 73112                                     FAX: 405.522.0125
                                WWW.0 1D.OK.GO\'




                                                    GLEN MULREADY
                                                   1SURANCE   COMM ISSIO 1ER

     September 27, 2019



     CSAA FIRE & CASUALTY INSURANCE
     COMPANY
     3055 OAK RD MS W330
     WALNUT CREEK          CA   94597



     RE :   CJ-19-1321
            In the District Court in CLEVELAND
            State of Oklahoma
            MARYLYN STROME
                      vs
            CSAA FIRE & CASUALTY INSURANCE
            COMPANY


     Dear Sir or Madam:


     Enclosed is a copy of the above captioned summons
     served on the Insurance Commissioner as designated agen t
     for service of process of foreign insurance companies doing
     business in the State of Oklahoma (36 O.S . section 621(B)).


     Sincerely ,


     GLEN MULREADY




                                            dp/enclosure




                                           THE CORPORATION COMPANY
                                            1833 SOUTH MORGAN ROAD
                                           OKLAHOMA CITY      OK   73128
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 3 of 22




                                               ORIGINAL SUMMONS
                      IN THE DISTRICT COURT OF CLEVELAND COUNTY
              STATE OF OKLAHOMA, 500 SOUTH DENVER, TULSA, OKLAHOMA 74103

 MARYLYN STROME,

          Plaintiff,

 v.

 CSAA INSURANCE EXCHANGE,
 CSAA FIRE AND CASUALTY                                         Case No. CJ-2019-1321
 COMP ANY d/b/a
 AAA FIRE AND CASUAL TY
 INSURANCE COMPANY, and CSAA
 INSURANCE SERVICES, INC.,

          Defendants.


 TO:      CSAA Fire & Casualty Company                   Appointed to serve:
          c/o Oklahoma Ins. Commissioner
          Five Corporate Plaza
          3625 NW 56 th , Suite 100
          Oklahoma City, OK 73112-4511
                                                         Authorized by Brian E. Dittrich, OBA# 14934

To the above-named Defendant(s)

         You have been sued by the above-named Plaintiff(s ), and you are directed to file a written answer to the attached
 Petition and Order in the Court at the above address within twenty (20) days after service of this Summons upon you
 exclusive of the day of service. Within the same time, a copy of your Answer must be delivered or mailed to the attorney
 for the Plaintiff. Unless you answer the Petition within the time stated, judgment will be rendered against you with costs of
 the action.

          Issued rfasc25day o & p t , 2019                  DON NEWBERRY, Court Clerk



 (Seal)



          This summons was served on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Dateofservice)



                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Signature of person serving summons)

       YOU MA YSEEK 1HEADVICEOF AN ATTORNEY ON ANY MATTER CONNECTEDWI1H1HIS
 SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE CONSUL TED IMMEDIATELY SO TIIAT
 AN ANSWER MAY BE FILED WITHIN 1HE TIME LIMIT STA TED IN THIS SUMMONS.

                                               Return ORIGINAL for filing.
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 4 of 22




                              IN THE DISTRICT COURT OF TULSA COUNTY
                                        STATE OF OKLAHOMA

       MARYLYN STROME,
                                                                                                 SEP 2 5 2019
                 Plaintiff,

       v.

       CSAA INSURANCE EXCHANGE;                                  Case No.: CJ-2019-1321
       CSAA FIRE AND CASUALTY
       INSURANCE COMP ANY d/b/a AAA                             ATTORNEYS LIEN CLAIMED
       FIRE AND CASUALTY INSURANCE
       COMPANY; and CSAA INSURANCE
       SERVICES, INC.,

                 Defendants.


                                       FIRST AMENDED PETITION

             COMES NOW the Plaintiff, Marylyn Strome, and for her First Amended Petition against

      Defendants, CSAA Insurance Exchange, CSAA Fire and Casualty Insurance Company d/b/a AAA

      Fire and Casualty Insurance Company, and CSAA Insurance Services, Inc., alleges and states as

      follows:

                                       JURISDICTION AND VENUE

             I.        Plaintiff, Marylyn Strome ("Plaintiff'), is a citizen of the State of Oklahoma and

      resident of Tulsa County.

             CSAA Insurance Exchange

             2.        Defendant, CSAA Insurance Exchange, is an unincorporated association organized

      under the laws of the State of California and is a reciprocal insurance exchange.

             3.        As a reciprocal insurance exchange, CSAA Insurance Exchange is owned by its

      members and is a citizen of every state in which it has members, including Oklahoma.
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 5 of 22




             CSAA Insurance Services, Inc.

             4.      Defendant, CSAA Insurance Services, Inc. ("CSAA Insurance Services"), is a

      foreign corporation originally known as CSAA Insurance Services, LLC. CSAA Insurance

      Services, LLC was organized under the laws of California on December 16, 2013 and commenced

      business on June 6, 2014.

             5.      On November 19, 2015, the California Department of Insurance approved an

      amended ce1iificate of authority and rules and regulations to reflect the conversion of CSAA

      Insurance Services from a limited liability company to a corporation.

             6.      CSAA Insurance Services' principal place of business as registered with the

      California Secretary of State is 3055 Oak Road, Walnut Creek, California 94597.

             7.      However, a significant number of CSAA Insurance Services employees are in

      Oklahoma City, Oklahoma.

             8.     Numerous high-ranking officers, claims managers and supervisors employed by

      CSAA Insurance Services are in Oklahoma City, Oklahoma, including the senior vice president of

      claims for CSAA Insurance Services, the national catastrophe manager, senior homeowners claims

      managers and national catastrophe supervisors.

             9.      The activities of CSAA Insurance Services are directed, controlled and coordinated

      by these high-ranking officers, managers and supervisors in Oklahoma City, Oklahoma.

             I 0.    A significant portion of the claims for all insurer members of the CSAA Insurance

      Group are handled by employees of CSAA Insurance Services in Oklahoma City, Oklahoma.

             I I.    The ''nerve center" and principal place of business of CSAA Insurance Services

      pursuant to the United States Supreme Court's decision in Hertz Corporation v. Friend, et al., 559

      U.S. 77 (20 I 0) is in Oklahoma City, Oklahoma.



                                                        2
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 6 of 22




              CSAA Fire and Casualty Insurance Company

              12.    Defendant, CSAA Fire and Casualty Insurance Company ("CSAA Fire and

      Casualty") is a foreign insurer originally incorporated in Alaska on October I 0, 1997 as AAA

      Mountain West Insurance Company. AAA Mountain West Insurance Company changed its name

      to ACA Insurance Company on December I, 2003. ACA Insurance Company re-domiciled from

      Alaska to Indiana effective December 31, 2008. ACA Insurance Company changed its name to

      CSAA Fire and Casualty Company effective January 8, 2014.

              13.    CSAA Fire and Casualty Insurance Company's principal place of business as listed

      in its statutory annual statement for the year ended 2017 is Indianapolis, Indiana.

              14.    Venue is proper under 12 O.S. § 137.

                                        FACTUAL BACKGROUND

              l 5.   Plaintiff maintained hail and wind coverage under her homeowner's insurance

      policy (Policy No. HO33478748) that covered the replacement cost value for damaged roof

      surfacing.

              16.    On or about April 4, 2017, Plaintiff sustained significant hail and wind damage to

      her roof.

              17.    On October 30, 2018, Plaintiff properly and timely submitted a claim (Claim No.

      1002-95-706 l) for the damage resulting from the wind and hail damage, and contacted Perfection

      Roofing, an independent contractor, to get an estimate to repair the damage to her roof.

              18.    Plaintiffs insurance policy was issued by CSAA Fire and Casualty. However,

      Plaintiffs claim was not adjusted by CSAA Fire and Casualty.

              19.    On November 6, 2018, Field Adjuster Nathan Fulks ("Fulks") •'inspected"

      Plaintiffs property and generated an estimate of Plaintiffs loss.

             20.     Fulks was an employee of CSAA Insurance Services.

                                                       3
    Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 7 of 22




                 21.       Sometime after Plaintiff filed her claim, one or more employees of CSAA Insurance

          Services retained Hancock Claims Consultants to inspect Plaintiffs property and reaffirm the

          estimate generated by Fulks.

                 22.       On November 7, 2018, one or more employees of CSAA Insurance Services

          authorized a lowball payment for repairs to Plaintiff's roof in the amount of $694.4 7.

                 23.       Plaintiff's roofer, Perfection Roofing, inspected Ms. Strome's roof on November

          8, 2018, and determined the roof was severely damaged by hail. Perfection Roofing estimated the

          damage to be approximately $25,000.00. Perfection Roofing concluded the amount offered to Ms.

          Strome for her claim woefully underestimated the cost to correctly repair her roofing surfaces.

                 24.       On December 7, 2018, Plaintiff provided a repair estimate from Perfection Roofing

          to an employee of CSAA Insurance Services and requested that her claim be reconsidered and

          properly paid.

                 25.       On January 2, 2019, an employee of CSAA Insurance Services reaffirmed its

          position that it would not pay more than $694.47.

                                COUNT I: BREACH OF CONTRACT AGAINST
                             CSAA FIRE AND CASUALTY INSURANCE COMPANY

                 26.       Plaintiff fully incorporates into this Paragraph each and every allegation in the

          preceding paragraphs of this Petition as if each were fully iterated verbatim herein.

                 27.       Plaintiff entered into a contract of insurance with CSAA Fire and Casualty to

          provide replacement cost value for wind and hail damage to her property. Plaintiff's homeowner's

          policy with CSAA Fire and Casualty was in full force and effect at all material times hereto.

                 28.       Plaintiff provided proper and timely notice to CSAA Fire and Casualty of her

          claim arising from wind and hail damage that occurred to her home.




                                                           4




------------------------------------------··--·······--·-·-··
    Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 8 of 22




                    29.     Plaintiff has in all material ways complied with the terms and conditions of the

          policy.

                    30.     CSAA Fire and Casualty, however, has breached its contractual obligations under

          the terms and conditions of the insurance contract with Plaintiff by failing to properly investigate

          Plaintiffs claim and pay Plaintiff all benefits to which she is entitled under the terms and

          conditions of the policy.

                    31.     As a result of CSAA Fire and Casualty's breach of contract and other wrongful

          conduct, Plaintiff has sustained financial losses, mental and emotional distress and have been

          damaged in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), exclusive of

          attorneys' fees, costs and interest.

             COUNT II: BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
            AGAINST CSAA INSURANCE EXCHANGE, CSAA INSURANCE SERVICES, INC.
                    AND CSAA FIRE AND CASUALTY INSURANCE COMPANY

                    32.     Plaintiff fully incorporates into this paragraph each and every allegation contained

          in the preceding paragraphs of this Petition as if each were fully iterated verbatim herein.

                    CSAA Fire and Casualty Insurance Companv

                    33.     CSAA Fire and Casualty has a non-delegable duty of good faith and fair dealing

          to Plaintiff.

                    34.     CSAA Fire and Casualty did not deal fairly and in good faith with Plaintiff by

          engaging in the following acts and omissions:

                           a.     CSAA Fire and Casualty failed to perform a proper investigation regarding

                    Plaintiffs claim made under her homeowner's policy.

                           b.     CSAA Fire and Casualty refused, without proper cause, to pay Plaintiff all

                    benefits she is owed under the insurance contract and pursuant to Oklahoma law.



                                                            5




----------------------------------------······---··-·-··
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 9 of 22




                      c.        CSAA Fire and Casualty has no reasonable basis in its refusal to recognize

               and pay Plaintiff her benefits owed under the policy for damages caused by wind and hail

               damage.

                      d.        CSAA Fire and Casualty knowingly and intentionally failed to engage in

               proper claims handling practices and failed to compensate its insured losses covered under

               its homeowner's insurance policy.

                      e.        CSAA Fire and Casualty engaged in these improper claim practices

               knowing that its insureds would suffer financial harm.

                      f.        CSAA Fire and Casualty intentionally engaged in an outcome-oriented

               investigation.

                      g.        CSAA Fire and Casualty put its interest in maximizing financial gains and

               limiting disbursements above the interests of the Plaintiff.

                      h.        CSAA Fire and Casualty was unjustly enriched by knowingly providing less

               coverage to Plaintiff without decreasing the premium payment owed to AAA.

               35.       As a consequence of CSAA Fire and Casualty's breach of the duty of good faith

      an.d fair dealing, Plaintiff have sustained damages, including deprivation of monies rightfully

      belonging to her, anger, stress, worry, physical and emotional suffering, attorney fees and litigation

      costs.

               36.       The conduct ofCSAA Fire and Casualty was intentional, willful, malicious, and/or

      in reckless disregard of the rights of others.

               37.       The actions of CSAA Fire and Casualty during the handling of Plaintiff's claim

      demonstrate it intentionally, and with malice, breached its duty to deal fairly and in good faith.

      The actions of Defendant CSAA Fire and Casualty were not isolated events, but rather were



                                                         6
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 10 of 22




      consistent with an overall collective corporate goal of increasing profits through the systematic

      reduction or avoidance of claims. Plaintiff therefore seek punitive damages in an amount in excess

      of Seventy-Five Thousand Dollars ($75,000.00), exclusive of attorneys' fees, costs and interest.

             CSAA Insurance Services, Inc.

             38.      CSAA Insurance Services is a wholly owned subsidiary of CSAA Insurance

      Exchange.

             39.      CSAA Insurance Services also serves as the attorney-in-fact for CSAA Insurance

      Exchange.

             40.      CSAA Insurance Services is not itself an insurance company. However, CSAA

      Insurance Services adjusts all claims for all member companies of the CSAA Insurance Group,

      including CSAA Fire and Casualty.

             41.      Plaintiff's claim was adjusted by employees of CSAA Insurance Services.

             42.      CSAA Insurance Services houses all personnel, operations and administrative

      functions for the insurer members of the CSAA Insurance Group, including CSAA Fire and

      Casualty. Such activities include administration, human resources (including benefit plan assets,

      liabilities and plan sponsorship), insurance operations, finance, information technology, sales,

      marketing, and legal functions.

             43.      The officers of CSAA Insurance Exchange receive incentive-based compensation

      based on the financial performance of CSAA Insurance Exchange and its member companies.

             44.      The president and chief executive officer of CSAA Insurance Exchange, chief

      financial officer and treasurer of CSAA Insurance Exchange and the chief legal officer and

      secretary of CSAA Insurance Exchange all serve as officers and directors of CSAA Insurance

      Services.



                                                      7
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 11 of 22




             45.       Employees of CSAA Insurance Services participate in an incentive plan that

      awards bonuses based on the profitability of CSAA Insurance Exchange and its member

      companies as well as individual performance.

             46.       The principal way claims personnel employed by CSAA Insurance Services can

      exercise influence over the profitability of CSAA Insurance Exchange and its member companies

      is through the reduction or elimination of claims payments.

             47.       Given the compensation structure of the executives and employees of CSAA

      Insurance Exchange and CSAA Insurance Services, there exists the power, motive and opportunity

      for the executives and employees of CSAA Insurance Services to act unscrupulously.

             48.       For the foregoing reasons, there is a special relationship between CSAA Insurance

      Services and Plaintiff that gives rise to the duty of good faith and fair dealing pursuant to Wathor

      v. Mut. Ins. Administrators, Inc., 87 P.3d 559 (Okla. 2004); and Wo(f v. Prudential Ins. Co. of

      America, 50 F .3d 793 (10 th Cir. 1995).

             49.       CSAA Insurance Services did not deal fairly and in good faith with Plaintiff by

      engaging in the following acts and omissions:

                     a.      CSAA Insurance Services failed to perform a proper investigation regarding

              Plaintiff's claim made under her homeowner's policy.

                     b.      CSAA Insurance Services refused, without proper cause, to pay Plaintiff all

             benefits she is owed under the insurance contract and pursuant to Oklahoma law.

                     c.      CSAA Insurance Services has no reasonable basis in its refusal to recognize

             and pay Plaintiff her benefits owed under the policy for damages caused by wind and hail

             damage.




                                                       8
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 12 of 22




                      d.        CSAA Insurance Services knowingly and intentionally failed to engage in

               proper claims handling practices and failed to compensate its insured losses covered under

               its homeowner's insurance policy.

                      e.        CSAA Insurance Services engaged in these improper claim practices

               knowing that its insureds would suffer financial harm.

                      f.        CSAA Insurance Services intentionally engaged in an outcome-oriented

               investigation.

                      g.        CSAA Insurance Services put its interest in maximizing financial gains and

               limiting disbursements above the interests of the Plaintiff.

               50.     As a consequence of CSAA Insurance Services' breach of the duty of good faith

      and fair dealing, Plaintiff have sustained damages, including deprivation of monies rightfully

      belonging to her, anger, stress, worry, physical and emotional suffering, attorney fees and litigation

      costs.

               51.     The conduct of CSAA Insurance Services was intentional, willful, malicious,

      and/or in reckless disregard of the rights of others.

               52.     The actions of CSAA Insurance Services during the handling of Plaintiff's claim

      demonstrate it intentionally, and with malice, breached its duty to deal fairly and in good faith.

      The actions of Defendant CSAA Insurance Services were not isolated events, but rather were

      consistent with an overall collective corporate goal of increasing profits through the systematic

      reduction or avoidance of claims. Plaintiff therefore seek punitive damages in an amount in excess

      of Seventy-Five Thousand Dollars ($75,000.00), exclusive of attorneys' fees, costs and interest.

               CSAA Insurance Exchange

               53.     CSAA Insurance Exchange is the ultimate parent of an insurance holding group

      known as the CSAA Insurance Group.
                                                         9
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 13 of 22




             54.       CSAA Fire and Casualty and CSAA Insurance Services are both wholly owned

      subsidiaries of CSAA Insurance Exchange.

             55.       CSAA Insurance Exchange has no employees, although it does maintain officers

      and directors.

             56.       The officers and directors of CSAA Insurance Exchange direct, control and

      coordinate the actions of all members of the CSAA Insurance Group, including CSAA Fire and

      Casualty and CSAA Insurance Services.

             57.       The officers and directors of CSAA Insurance Exchange serve in a dual capacity

      as officers and directors of members of the CSAA Insurance Group, including CSAA Fire and

      Casualty and CSAA Insurance Services, and actively participate in the management of these

      companies.

             58.       For example, the president and chief executive officer of CSAA Insurance

      Exchange, chief financial officer and treasurer of CSAA Insurance Exchange and the chief legal

      officer and secretary of CSAA Insurance Exchange all serve as officers and directors of CSAA

      Insurance Services.

             59.       The officers of CSAA Insurance Exchange receive incentive-based compensation

      based on the financial performance of CSAA Insurance Exchange and its member companies.

             60.       The principal way executives ofCSAA Insurance Exchange can exercise influence

      over the profitability of CSAA Insurance Exchange and its member companies is through the

      reduction or elimination of claims payments.

             61.       The officers and directors of CSAA Insurance Exchange establish policies and

      procedures to increase the profitability of CSAA Insurance Exchange and its insurer members at

      the expense of policyholders.
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 14 of 22




             62.      The wrongful acts and omissions of CSAA Insurance Services with respect to the

      Plaintiff's claim in this case were motivated by improper policies and procedures designed and

       implemented by officers and directors of CSAA Insurance Exchange.

             63.      Given the compensation structure of the executives of CSAA Insurance Exchange

      and the degree of control exercised over CSAA Fire and Casualty and CSAA Insurance Services

      by the officers and directors of CSAA Insurance Exchange, there exists the power, motive and

      opportunity for CSAA Insurance Exchange to act unscrupulously.

             64.      For the foregoing reasons, there is a special relationship between CSAA Insurance

      Exchange and Plaintiff that gives rise to the duty of good faith and fair dealing pursuant to Wathor

      v. Mut. Ins. Administrators, Inc., 87 P.3d 559 (Okla. 2004); and Wo{f v. Prudential Ins. Co. of

      America, 50 F.3d 793 (10th Cir. 1995).

             65.      CSAA Insurance Exchange did not deal fairly and in good faith with Plaintiff by

      engaging in the following acts and omissions:

                     a.       CSAA Insurance Exchange established policies and procedures which

             encourage and reward the systematic reduction, delay, or avoidance of the payment of

             legitimate claims.

                     b.       CSAA Insurance Exchange established executive compensation plans to

             provide incentives to executives of CSAA Insurance Exchange, CSAA Fire and Casualty

             and CSAA Insurance Services to arbitrarily reduce claim payments.

                     c.      CSAA Insurance Exchange encouraged and rewarded the wrongful acts and

             omissions of CSAA Fire and Casualty and CSAA Insurance Services that harmed the

             Plaintiff in this case.




                                                      11
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 15 of 22




               66.     As a consequence of CSAA Insurance Exchange's breach of the duty of good faith

      and fair dealing, Plaintiff have sustained damages, including deprivation of monies rightfully

       belonging to her, anger, stress, worry, physical and emotional suffering, attorney fees and litigation

      costs.

               67.     The conduct of CSAA Insurance Exchange was intentional, willful, malicious,

      and/or in reckless disregard of the rights of others.

               68.     The actions of CSAA Insurance Exchange during the hand Iing of Plaintiff's claim

      demonstrate it intentionally, and with malice, breached its duty to deal fairly and in good faith.

      The actions of Defendant CSAA Insurance Exchange were not isolated events, but rather were

      consistent with an overall collective corporate goal of increasing profits through the systematic

      reduction or avoidance of claims. Plaintiff therefore seek punitive damages in an amount in excess

      of Seventy-Five Thousand Dollars ($75,000.00), exclusive of attorneys' fees, costs and interest.

                                            PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays for judgment against Defendants in an amount in excess

      of Seventy-Five Thousand Dollars ($75,000.00), together with costs, interest, reasonable attorney

      fees, and other relief that this Court deems just and equitable.




                                                        12
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 16 of 22




                                        Respectfully submitted,


                                        Reggie N. Whitten, OBA #9576
                                        Michael Burrage, OBA# 1350
                                        J. Revell Parrish, OBA #30205
                                        WHITTEN BURRAGE
                                        512 Notih Broadway Avenue, Suite 300
                                        Oklahoma City, OK 73103
                                        Telephone:   (405) 516-7800
                                        Facsimile:   (405) 516-7859

                                        And




                                        Brian E. Dittrich, OBA #14934
                                        DITTRICH LAW FIRM, PLLC
                                        101 Park Avenue, Suite 1300
                                        Oklahoma City, OK 73102
                                        (855) 494-6700 Telephone
                                        (855) 494-670 I Facsimile
                                        ATTORNEYS FOR PLAINTIFF


      ATTORNEY LIEN CLAIMED




                                          13
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 17 of 22




                    IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                  STATE OF OKLAHOMA

     MARYLYN STROME,

             Plaintiff,

     v.

     CSAA INSURANCE EXCHANGE;                                   Case No.: CJ-2019-1321
     CSAA FIRE AND CASUALTY
     INSURANCE COMPANY d/b/a AAA                                ATTORNEYS LIEN CLAIMED
     FIRE AND CASUALTY INSURANCE
     COMPANY; and CSAA INSURANCE
     SERVICES, INC.,

             Defendants.


                  PLAINTIFF'S FIRST INTERROGATORIES TO DEFENDANT
                    CSAA FIRE AND CASUALTY INSURANCE COMPANY

           INTERROGATORY NO. 1:                State the full name, job title, place of employment and

    business address of all persons responding or assisting in responding to these Discovery Requests.

           INTERROGATORY NO. 2:                State the name, place of employment, job title, business

    address and telephone number of all persons who have participated in any way in the handling or

    supervision of the claims at issue in this lawsuit.

           INTERROGATORY NO. 3:                Identify all witnesses you will utilize upon the trial of

    this cause. As to each such witness, please identify fully and completely the nature of their

    expected testimony.

           INTERROGATORY NO. 4:                Identify each person you expect to be called as an expert

    witness at the time of trial of this matter on your behalf, and include in your response the following:

           a. The expert's curriculum vitae;

           b. The subject matter on which the expert is expected to testify;
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 18 of 22




              c. The substance of the facts and opinions as to which the expert is
                 expected to testify;

              d. A summary of the grounds of each opinion of the expert;

              e. The qualifications of each expert, including a list of all publications
                 authored by the expert witness within the preceding ten (10) years;

              f.   The compensation to be paid to the expert witness for the testimony and
                   the preparation for the testimony; and

              g. A listing of any other cases in which the expert witness has testified as
                 an expert at trial or by deposition within the preceding four (4) years.

              INTERROGATORY NO. 5:              Identify all exhibits you will utilize upon the trial of this

     cause.

              INTERROGATORY NO. 6:              Identify any and all communications which Defendant or

     any of its parents, subsidiaries or affiliates have had with Plaintiff or anyone acting on the

    Plaintiffs behalf regarding the claims at issue in this lawsuit.

              INTERROGATORY NO. 7:              Identify by date and amount all changes in loss reserves

    established by the Defendant or any of its parents, subsidiaries or affiliates for the claims at issue

    in this lawsuit. As to each, set forth the following:

              a.      The date each reserve was established;

              b.      The amount of each said reserve; and

              c.      The changes, if any, in reserve established, setting forth the amount and date.




                                                       2
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 19 of 22




                                       Respectfully submitted,




                                       Brian E. Dittrich, OBA #14934
                                       DITTRICH LAW FIRM, P .L.L.C.
                                       101 Park Avenue, Suite 1300
                                       Oklahoma City, Oklahoma 73102
                                       (855) 494-6700 Telephone
                                       (855) 494-670 I Facsimile
                                       ATTORNEYS FOR PLAINTIFF




                                          3
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 20 of 22




                      IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                    STATE OF OKLAHOMA

      MARYLYN STROME,

               Plaintiff,

      v.

      CSAA INSURANCE EXCHANGE;                                    Case No.: CJ-2019-1321
      CSAA FIRE AND CASUALTY
      INSURANCE COMPANY d/b/a AAA                                 ATTORNEYS LIEN CLAIMED
      FIRE AND CASUALTY INSURANCE
      COMPANY; and CSAA INSURANCE
      SERVICES, INC.,

               Defendants.


           PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
              TO DEFENDANT CSAA FIRE AND CASUALTY INSURANCE COMPANY

              REQUEST NO. 1:         Produce certified copies of all insurance policies issued to Plaintiff

    by Defendant or any of its parents, subsidiaries or affiliates.

              REQUEST NO. 2:         Produce copies of all correspondence between Defendant or any of

    its parents, subsidiaries or affiliates and Plaintiff or anyone acting on Plaintiff's behalf that relates

    in any way to the claims at issue in this lawsuit.

              REQUEST NO. 3:         Produce a complete copy of any and all claim files in the possession

     of Defendant or any of its parents, subsidiaries or affiliates that relate to the claims at issue in this

    lawsuit.

             REQUEST NO. 4:          Produce copies of any and all e-mail messages or other electronic

     correspondence or notes in the possession of Defendant or any of its parents, subsidiaries or

    affiliates that refers or relates in any way to the Plaintiff or the claims at issue in this lawsuit.
Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 21 of 22




             REQUEST NO. 5:             Produce any and all insurance policies, reinsurance treaties,

     indemnity agreements or other similar documents in the possession of Defendant or any of its

     parents, subsidiaries or affiliates that may provide coverage for any of the Plaintiff's allegations

     against the Defendant in this matter.

             REQUEST NO. 6:             Produce a copy of Defendant's claim manual.

             REQUEST NO. 7:             Produce any and all manuals, guidelines, internal web pages, e-mail

     messages or other similar documents of any kind regarding how to handle property claims for the

     past five years.

             REQUEST NO. 8:             Produce any and all manuals, guidelines, internal web pages, e-mail

     messages or other similar documents of any kind regarding how to handle claims in good faith for

     the past five years.

             REQUEST NO. 9:             Produce a complete copy of the personnel file for each employee of

     Defendant or any of its parents, subsidiaries or affiliates who was involved in the handling or

     supervision of the claims at issue in this lawsuit.

             REQUEST NO. 10: Produce copies of any and all documents in the possession of the

     Defendant or any of its parents, subsidiaries or affiliates reflecting the loss reserve history for the

     claims at issue in this lawsuit.

             REQUEST NO. 11: Produce a complete copy of all underwriting records for the

     insurance policy at issue in this lawsuit.

             REQUEST N0.12: All documents which you reasonably expect to use as an exhibit or

     demonstrative aid at any trial of this matter.

            REQUEST NO. 13: Produce copies of all executive compensation program documents

     for all officers and directors of Defendant for the past five years.




                                                         2
   Case 4:19-cv-00573-CVE-FHM Document 2-13 Filed in USDC ND/OK on 10/25/19 Page 22 of 22




               REQUEST N0.14: Produce copies of all agreements between Defendant and any

        parent, subsidiary or affiliated company concerning the handling of claims by CSAA Insurance

        Services, Inc. on behalf of the member insurers of the CSAA Insurance Group.

               REQUEST NO. 15: Produce copies of all agreements between Defendant or any parent,

        subsidiary or affiliate company and Hancock Claims Consultants for the past five years.


                                                    Respectfully submitted,




                                                    Brian E. Dittrich, OBA #14934
                                                    DITTRICH LAW FIRM, P.L.L.C.
                                                    101 Park Avenue, Suite 1300
                                                    Oklahoma City, Oklahoma 73102
                                                    (855) 494-6700 Telephone
                                                    (855) 494-6701 Facsimile
                                                    ATTORNEYS FOR PLAINTIFF




                                                       3


----------------------------------------·-··---------·
